*1219Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered October 3, 2012) to review a determination of respondent. The determination revoked the post-release supervision of petitioner.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 78 seeking to annul the determination revoking his period of postrelease supervision and imposing a time assessment of 16 months. “[A] determination to revoke parole [or postrelease supervision] will be confirmed if the procedural requirements were followed and there is evidence which, if credited, would support such determination” (Matter of Graham v Dennison, 46 AD3d 1467, 1467 [2007] [internal quotation marks omitted]; see Matter of Mosley v Dennison, 30 AD3d 975, 976 [2006], lv denied 7 NY3d 712 [2006]). Contrary to petitioner’s contention, “the testimony of petitioner’s parole officer at the hearing before the [Administrative Law Judge] provides substantial evidence to support the determination with respect to the [eight] charges concerning the violations by petitioner of his curfew [and domestic violence conditions]” (Mosley, 30 AD3d at 976; see Graham, 46 AD3d at 1467; see generally People ex rel. Vega v Smith, 66 NY2d 130, 139 [1985]). Present — Smith, J.P., Fahey, Sconiers, Valentino and Whalen, JJ.